                              IN THE UNITED STATES DISTRICT
                            COURT FOR THE EASTERN DISTRICT OF
                                 TEXAS SHERMAN DIVISION

TERESA CROSSON,                                   §
                                                  §
               Plaintiff,                         §    CIVIL ACTION NO. 4:16-CV-00532-RAS-
                                                  §                  CAN
v.                                                §
                                                  §
COMMISSIONER, SSA,                                §
                                                  §
               Defendant.                         §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 17, 2019, the report of the magistrate judge (Dkt. #29) was entered containing

proposed findings of fact and recommendations that Plaintiff’s Motion for Attorney’s Fees under

406(b) of the Social Security Act (Dkt. #27) be granted.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the court.

       It is, therefore, ORDERED that Plaintiff’s Motion for Attorney’s Fees under 406(b) of the

Social Security Act (Dkt. #27) is GRANTED. Plaintiff’s attorney is awarded a fee in the amount

of $25,000.00, to be paid from Plaintiff’s past due benefits being withheld by the Commissioner

for attorney fees. Upon receipt of such payment, Plaintiff’s attorney shall refund to Plaintiff the

EAJA award previously granted in this cause.
           .    SIGNED this the 31st day of January, 2020.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
